United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3453
                                    ___________

Valerie E. Hinton,                    *
                                      *
             Appellant,               *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Eastern District of Missouri.
Robert Gates, Secretary Department of *
Defense, National Geo-Spacial         * [UNPUBLISHED]
Intelligence Agency,                  *
                                      *
             Appellee.                *
                                 ___________

                              Submitted: June 3, 2011
                                 Filed: June 8, 2011
                                  ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Valerie Hinton appeals the district court’s1 adverse grant of summary judgment
in her employment-discrimination action. After careful de novo review, see Johnson
v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), this court affirms on the basis of the
district court’s well reasoned opinion. See 8th Cir. R. 47B.
                         ______________________________


      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.